Citation Nr: 0017575	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  92-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 1, 1996, 
for the award of special monthly pension based on the need 
for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to June 
1968.  

The Board notes as a preliminary matter that the issue of 
entitlement to service connection for multiple sclerosis was 
denied, and the issue of entitlement to an effective date 
earlier than March 1, 1996, for the award of special monthly 
pension based on the need for regular aid and attendance or 
on being housebound was remanded by the Board in November 
1999.  

As noted by the Board in a November 1995 remand, in an 
October 1993 statement the veteran raised the issue of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.  The RO 
reviewed and denied that claim by a December 1996 decision.  
However, in December 1996 the claims file was unavailable for 
RO review.  Once the claims file became available, by a 
February 1997 decision, the RO granted special monthly 
pension based on the need for regular aid and attendance to 
due blindness, effective from March 1, 1996.  The veteran 
thereafter appealed that claim, contending that he was 
entitled to an effective date for that grant of special 
monthly pension earlier than March 1, 1996.  Following remand 
of this issue by the Board in November 1999, this matter is 
again before the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The veteran is not shown by medical evidence to be blind 
in both eyes with corrected visual acuity of 5/200 or less, 
and is not shown to have concentric contraction of the visual 
fields in both eyes to five degrees or less. 

2.  Prior to March 1, 1996, the veteran's disabilities did 
not render him unable to care for most of his daily personal 
needs without regular personal assistance from others, or 
render him unable to protect himself from the hazards and 
dangers of his daily environment.  

3.  Prior to March 1, 1996, the veteran did not have a single 
disability ratable at 100 percent disabling, and was not 
confined to his dwelling and the immediate premises due to 
his disabilities.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 1, 1996 
for an award of special monthly pension based on the need for 
regular aid and attendance or on being housebound is not 
warranted.  38 U.S.C.A. §§ 1502, 1521(d), (e) (West 1991); 
38 C.F.R. §§ 3.401(a), 3.351(c),(d), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considers it appropriate to restate the pertinent 
comments at the time of the November 1999 remand.  

The Board notes that the veteran was granted entitlement to a 
permanent and total disability rating for pension purposes 
due to multiple sclerosis effective from December 17, 1986, 
by a March 1987 RO rating decision.  By a December 1996 RO 
rating decision, this entitlement to nonservice-connected 
pension benefits was affirmed, based on inability to secure 
and follow a substantially gainful occupation.  As noted in 
the introduction, above, the veteran was granted entitlement 
to special monthly pension by a February 1997 RO rating 
decision, based on the need for regular aid and attendance 
due to blindness.  The effective date of that award of 
special monthly pension was March 1, 1996.  The veteran has 
appealed the February 1997 decision, claiming entitlement to 
an effective date earlier than March 1, 1996, for an award of 
special monthly pension based on the need for regular aid and 
attendance due to blindness.  The veteran contends that 
special monthly pension should be awarded effective from 
November 1993.  At the time of the November 1999 remand and 
currently, the issue has been deemed to also include 
consideration of entitlement to an earlier effective date of 
award of special monthly pension based on housebound status.  

If nonservice-connected pension has been previously granted, 
the date of entitlement to special monthly pension may be 
granted retroactive to the earliest date, subsequent to that 
grant of nonservice-connected pension, when medical evidence 
presented, including VA medical evidence of record, warranted 
that grant of special monthly pension.  38 C.F.R. § 3.401(a) 
(1999).    

Under 38 C.F.R. § 3.351(c) (1999), the special monthly 
pension provided by 38 U.S.C.A. § 1521(d) is payable, in 
pertinent part, for blindness in both eyes with corrected 
visual acuity of 5/200 or less.  Concentric contraction of 
the field of vision to 5 degrees or less in both eyes is the 
equivalent of 5/200 visual acuity, to qualify the veteran for 
special monthly pension.  38 C.F.R. § 3.351(c) (1999).  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity.  38 C.F.R. 
§ 4.75 (1999).  An award of special monthly pension based on 
this degree of visual impairment is paid at a rate equivalent 
to that which is paid based on the need for regular aid and 
attendance.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is in that eye 
inability to recognize test letters at one foot and when 
further examination of the eye reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at three feet, lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet being 
considered of negligible utility.  38 C.F.R. § 4.79 (1999).  

In this case, medical evidence relied upon for the grant of 
special monthly pension at the aid and attendance rate 
included an October 1993 VA ophthalmology consultation 
wherein it was determined that the veteran had visual acuity 
such that he could only count fingers from a distance of one 
foot in each eye.  That level of visual acuity is considered 
blindness for VA benefit purposes, as noted above. 38 C.F.R. 
§ 4.79.  

The Board notes that at another VA examination in October 
1993 an optometrist determined that the veteran had best 
corrected visual acuity of 20/400 in the right eye and 20/200 
in the left eye.  That level of visual impairment does not 
meet the criteria for special monthly pension.  38 U.S.C.A. § 
1521(d) (West 1991); 38 C.F.R. § 3.351(c).  Hence there was a 
pertinent conflict in the medical record as to whether the 
veteran has a level of blindness which qualified for special 
monthly pension, which had to be resolved before a 
determination of the effective date for special monthly 
pension could be made.  

Furthermore, recent VA examinations raised serious questions 
as to whether there is 5/200 visual acuity or concentric 
contraction of the field of vision to 5 degrees in both eyes, 
so as to qualify for special monthly pension based on need 
for regular aid and attendance due to that level of 
blindness.

The veteran was hospitalized from April to May, 1994, at the 
VA medical center in Waco, Texas, within the Blind 
Rehabilitation Unit, with a diagnosis of low vision blindness 
secondary to macular degeneration and amyloid streaking.  The 
veteran was noted to have a delusional disorder by history, 
and consultations by psychology and psychiatry services were 
obtained.  A social work record notes the veteran's report 
that he continued to drive even though he could not see, with 
the veteran maintaining that he could continue to drive 
safely by using extra sensory perception (ESP).  The veteran 
participated in all aspects of the Blind Rehabilitation Unit 
program, and exhibited a high level of functioning in all 
aspects of the program.  The veteran was accordingly 
discharged because it was felt no further benefit could be 
obtained.

Many other medical records within the claims file also note 
the veteran's delusions as related to sensory capacities.

In September 1996 the veteran was to undergo a VA visual 
impairment evaluation with VISIT (Visual Impairment Services) 
in Albany, New York.  The examiner noted that though the 
veteran was reportedly legally blind, he demonstrated no 
mobility difficulties ambulating through the medical center, 
though it was a completely new facility.  The examiner 
assessed that someone legally blind should have had 
difficulties negotiating the facility.  The examiner noted 
that the veteran appeared to make eye contact, ambulated with 
no noticeable difficulty, and refused an eye examination.

As part of VA examinations from March to August, 1998, upon 
eye examination, the veteran was noted to have low vision 
secondary to macular degeneration and angioid streaks.  
Central field loss was found on examination, with the veteran 
reporting inability to read cards presented or to count 
fingers.  However, the examiners noted that the veteran's 
excellent spontaneous eye contact and visual tracking of 
objects during the eye examination were inconsistent with his 
reports of legal blindness and inability to count fingers.  
In June 1998 the veteran was noted to spontaneously recognize 
and greet individuals, such as the attending physician, from 
a distance of approximately 20 feet or more.  The examiners 
raised the question that the veteran's visual impairment was 
perhaps not so severe as the veteran reported. 

The Board in November 1999 concluded that remand for a VA 
ophthalmological examination was in order to ascertain the 
current best corrected visual acuity in each eye, and to 
identify any field defects or contractions of visual fields.  
If the veteran were to be found blind currently, such that 
for both eyes best corrected vision was no better than 5/200 
or the visual fields were contracted to five degrees or less, 
the Board stated that it would be inclined to find that the 
veteran was blind to that degree when so determined by the VA 
ophthalmologist in October 1993.  However, if the veteran was 
not found to have that qualifying level of blindness now, the 
Board would be inclined to conclude that he did not have that 
qualifying level of blindness in October 1993 either.  

To that end the Board requested a VA ophthalmological 
examination, with the following examination instructions: 

The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the nature of any current eye 
disabilities, the current best corrected 
visual acuity in each eye, and any 
current visual field defects.  If there 
is concentric contraction of visual 
fields, the extent of the remaining 
visual field, in degrees, must be 
specified.  Prior to this examination, 
the examiner must review the claims file 
and a copy of this remand.  In 
particular, the examiner must take note 
of the recent observations of VA 
examiners from March to August, 1998, 
regarding the veteran's behaviors 
demonstrating levels of visual acuity 
greater than those to which he has 
admitted upon optometric or 
ophthalmological examinations since 
October 1993.  Those 1998 findings must 
be noted and addressed in the examination 
report, and those and other contradicting 
findings as noted within this remand must 
be reconciled with any findings of visual 
acuity or visual field impairment.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review before the examination, 
affording the examiner sufficient time to 
review pertinent medical findings.

Thereafter, in a November 1999 letter the RO informed the 
veteran that an examination was to be scheduled with the 
intent to determine the veteran's current level of 
disability, and informed the veteran that failure to report 
for the examination might result in the denial of his appeal.  
The VA medical center then twice attempted to have the 
veteran undergo ophthalmological examinations, on December 2, 
1999, and on December 6, 1999.  However, the veteran himself 
refused the December 2, 1999 examination, and canceled the 
December 6, 1999 examination.  In view of this, an effective 
date earlier than March 1, 1996, for the award of special 
monthly pension at the aid and attendance rate, which was 
based exclusively on blindness, is not shown to be warranted 
because the veteran does not meet the blindness requirements 
for that award.
 
The Board notes that the RO has not terminated the award of 
special monthly pension based on the need for regular aid and 
attendance since the Board's remand in November 1999.  
Inasmuch as the veteran currently has special monthly pension 
based on the need for regular aid and attendance, which is an 
award greater than that of special monthly pension at the 
housebound rate, there is no viable issue concerning the 
veteran's current entitlement to special monthly pension at 
the housebound rate.  However, entitlement to an earlier 
effective date prior to March 1, 1996, for the award of 
special monthly pension at the aid and attendance rate as 
well as at the housebound rate must be considered. 

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress him/herself or to keep him/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of claimant to feed him/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

To be entitled to special monthly pension at the housebound 
rate the veteran must have a single permanent disability 
rated 100 percent disabling without resort to individual 
unemployability under 38 C.F.R. § 4.17, and have other 
disability or disabilities independently ratable at 60 
percent or more, or must be substantially confined to his 
dwelling and the immediate premises, and it must be 
reasonably certain that the disability or disabilities and 
the resultant confinement will continue through the veteran's 
lifetime.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

Evidence of record includes a report of VA hospitalization 
from February to March, 1992, wherein diagnoses included 
organic delusional disorder with paranoid and fixed 
delusions, and a history of Munchhausen's syndrome.  It was 
noted that the veteran had a long history of medical 
complaints without any apparent organic cause.  This report, 
in the opinion of the Board, placed in doubt the diagnosis of 
multiple sclerosis, though it did not definitely rule it out.  

In a May 1995 rating action, the RO classified and rated the 
veteran's disorders  as follows:  multiple sclerosis, 60 
percent disabling; passive dependent personality with 
hypochondriacal tendencies, zero percent disabling; 
hypertension, zero percent disabling (not found); and stomach 
condition, zero percent disabling (not found).  

In March 1996 the veteran was accorded a VA examination to 
determine housebound status or the need for regular aid and 
attendance.  The examiner noted that the veteran had normal 
posture and general appearance; that with regard to the upper 
extremities he could feed, bathe, shave, and dress and 
undress himself, and take care of the needs of nature.  No 
restrictions of the upper extremities were described.  It was 
further noted that he had no restrictions of the lower 
extremities relating to atrophy, limitation of motion, 
contractures, or other interference with functioning; that he 
had no dizziness and good memory; that could ambulate without 
the assistance of another person; that he had no restrictions 
of the spine, trunk, and neck; that he could leave his home 
or other premises as often as desired; that he used a blind 
support cane due to visual impairment; and that he had a 
history of chest pain and had been treated with 
nitroglycerin.  The examiner diagnosed multiple sclerosis; 
visual impairment due to multiple sclerosis; and coronary 
artery disease, suspected.  

Other than alleged total blindness, which is not shown to 
exist based on more recent clinical evidence, this 
examination did not show that all of the veteran's disorders 
rendered him unable to care for most of his daily personal 
needs without regular personal assistance from others prior 
to March 1, 1996, or rendered him unable to protect himself 
from the hazards and dangers of his daily environment prior 
to March 1, 1996.  It is likewise clear that no one 
disability was ratable at 100 percent prior to March 1, 1996, 
and that the veteran was not confined to his dwelling or the 
immediate premises due to his disabilities.    

Evidence of record indicates that the veteran has visual 
acuity in each eye greater than any degree of blindness.  At 
the core of the award of special monthly pension in this case 
was visual impairment.  Inasmuch as significant visual 
impairment is not currently shown, the evidence contradicts 
the veteran's ever having been blind in the past due the 
impairments indicated in the record.  Accordingly, no basis 
exists for entitlement to an effective date earlier than 
March 1, 1996, for the award of special monthly pension based 
on the need for regular aid and attendance or based on being 
housebound.



ORDER

Entitlement to an effective dated earlier than March 1, 1996, 
for the award of special monthly pension based on the need 
for regular aid and attendance or based on being housebound 
is denied.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

